Case 1:21-cv-10596-IT Document 10-1 Filed 05/24/21 Page 1 of 3
qe

; /G- () &IA

COHEN LAW GROUP UL OT] 020

500 COMMERCIAL STREET, SUITE 4R
BosTon, MA 02109
TELEPHONE: 617.523.4552

FACSIMILE: 617.723.9211
HERBERT COHEN
JOHN ALDEN FERRISS, IV

DAZE SWIFT LEE (OF COUNSEL)

January 9, 2020

VIA CERTIFIED
RETURN RECEIPT MAIL
Mayor Martin J. Walsh ao
1 City Hall Square hy
hy - 2
Suite 500 YRO 5:
a & © 7 Ss a
Boston, MA 02201 & YO 6 Ss <
vo “OXY a OD
way: yi <a mw 2 A cm
William Gross X D UKE S. ee
. a ”~& QD < OO — wn
Police Commissioner ai = y As
One Schroeder Plaza Me, = 0 a ra)
Boston, MA 02120 > - a
> YY 7h
| om
Re: Notice Pursuant to Massachusetts Tort Claims Act
Dear Sirs:

‘The within notice is hereby presented pursuant to the provisions of Massachusetts
General Laws Chapter 258 Section 4.

This office represents Ms. Tricia Thomas with respect to her various claims against the
City of Boston Police Department, for misconduct. Kindly directly all further communications

and notices regarding the issues herein to Herbert S. Cohen, Esq., Cohen Law Group, 500
Commercial Street, Suite 4R, Boston, MA 02109.

The following allegations concern the following members of the Boston Police

Department: Martin J. Hedderman, Brenden E. Cavanaugh, and Seargent Smith. This letter
constitutes Tricia Thomas’ written demand upon the City of Boston Police Department for
damages and equitable relief for but not limited to:

(1) Assault and Battery

(2) Intentional Infliction of Emotional Distress
(3) False Arrest

(4) False Imprisonment

(5) Malicious Abuse of Process, and
(6) Discrimination

\\HCOHEN7137\Documents\Rose\My Documents\OFFICE\Docs\HSC (P-T)\THOMAS, TRICIA\Letter to Mayor.docx
Case 1:21-cv-10596-IT Document 10-1 Filed 05/24/21 Page 2 of 3

Tricia Thomas owns a two-family dwelling at 15 Centerville Park, Boston,
MA 02124. She resides in the second floor apartment with her two minor sons and her parents
reside in the first floor apartment. On May 13, 2018, (Mother’s Day), Tricia called the Boston
Police in the early afternoon to report a disturbance. Her brother whom I am advised has a
history of mental illness and addiction and whom does not reside with his parents was inside the
building and was trying to gain entrance to Tricia’s upstairs unit. Boston Police officers, Martin
J. Hedderman, and Brenden E. Cavanaugh from C-11 responded to the phone call, arrived at the
dwelling, and addressed the situation. One of the officers made racially insinuating comments to
Ms. Thomas: “you don’t own no house”, and “How you own this house”.

Later that day, Ms. Thomas was outside the said building, as her sister and brother-in-law
were bringing Tricia’s mother back to the property. Unfortunately, there are longstanding family
issues between members of Ms. Thomas’ family. Upon arrival, Tricia’s sister and brother-in-law
started to threaten Tricia with grave physical harm. Under these circumstances it was not
prudent for Ms. Thomas to allow her sister, and brother-in-law into the dwelling and an
argument ensued. At no point in time did Tricia attempt to prevent her mother from entering the

dwelling.

Ms. Thomas’ sister then called the Boston Police and stated there was a “black woman on
the porch with a gun.” This was falsehood designed to bring the police quickly to the property.
The same defendant police officers from earlier in the day arrived in plain clothes. I am advised
upon arrival, one of the police officers approached and pushed Ms. Thomas through the front
door into her parent’s unit as she asked for the officers’ name. Ms. Thomas pleaded with the
defendant officers to stop and explained that the officers were using excessive force and hurting
her. The officers never asked for Tricia’s side of the controversy.

After being violently pushed through the front door, Tricia was carried outside to the
front yard and was placed face down and handcuffed in front of her two minor sons’ that
Mother’s Day. The incident was captured on a video taken by Tricia Thomas. The video
clearly demonstrates the officers acted improperly. There was no probable cause to place
Tricia under arrest. The video is disturbing and demonstrates improper actions by said
police officers.

After handcuffing Tricia Thomas and having her lie face down in front of her children,
one of the officers called Seargent Smith and asked what he would like done with Tricia. The
Sergeant advised that she be arrested and charged with elder abuse which instructions constitute
an abuse of power on the officers’ part as there was no probable cause to charge our client with
any crime, let alone the crime of elder abuse. What made this even more egregious was the fact
that Ms. Thomas is a Registered Nurse and healthcare professional, as this kind of charge
threatens to seriously impact her career. Ms. Thomas was never read her Miranda rights, when
taken into police custody and brought to the C-11 precinct, where said improper treatment
continued. The officers ripped beads out of her hair, yanking on her hair repeatedly causing her
to lose a substantial amount of hair on one side of her head, broke her gold bracelet further
causing bruising on her wrist and ankles. When it was time to process Ms. Thomas, the officers
again referred to Sergeant Smith. Ms. Thomas was taken out of the cell, then was brought back
to her cell while the officers deliberated on exactly what to charge her with. They had little idea
as to what, if anything, was relevant for any such charge.

\HCOHEN7137\Documents\Rose\My Documents\OFFICE\Docs\HSC (P-T)\THOMAS, TRICIA\Letter to Mayor.docx

 
Case 1:21-cv-10596-IT Document 10-1 Filed 05/24/21 Page 3 of 3

Once inside the jail cell, Tricia was not allowed a phone call to an Attorney, an Attorney
was denied access to her, and her bail was set for $3,000. Her hands were shackled as she was
transferred from C-11 to South Boston. In the morning her hands and feet were shackled as she
was transported by a patty wagon to Dorchester Court. She was set to be arraigned that morning
but after authorities became aware of the video the arraignment was postponed an additional two
weeks. Tricia was released from custody and ordered to stay away from her own home where
her two sons resided for the next two weeks awaiting arraignment. At the date of arraignment,

the video was played, and the District Attorney and Judge concluded that Tricia could not be

arraigned on any of the filed charges.

Since this unfortunate experience, the quality of our client’s life has declined. The
officers’ actions have caused my client severe harm. She entered therapy shortly after the
incident and has been receiving treatment for a year for Post-Traumatic Stress Syndrome. She
has installed surveillance cameras outside her home, as she no longer feels safe and secure in her
own residence. Her reputation both personally and professionally has declined. She suffers from
embarrassment and personal shame. Said prosecution has affected not only our client but her two
minor children as they witnessed the disturbing ordeal and live in fear of the police. Ms.
Thomas’s fine reputation has been impaired. Sergeant Smith and his officers knew or should
have known that Ms. Thomas is a professional and that such an arrest would impair her

professional career.

Thus, for all the reasons outlined above, my client will seek damages. Kindly respond to
this demand at your early convenience.

Very Truly Yours,

COHEN LAW GROUP

Herbert S. Cohen, Esquire

\\HCOHEN7137\Documents\Rose\My Documents\OFFICE\Docs\HSC (P-T)\THOMAS, TRICIA\Letter to Mayor.docx
